IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-10429
                          Conference Calendar



BRENDA ROBERTSON FINE,

                                           Petitioner-Appellant,

versus

JOSEPH B. BOGAN, Warden; CARSWELL FEDERAL MEDICAL CENTER;
FEDERAL BUREAU OF PRISONS; UNITED STATES DEPARTMENT OF
JUSTICE,

                                           Respondents-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-127-Y
                         - - - - - - - - - -
                           October 17, 2000

Before SMITH, and BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Brenda Robertson Fine, federal prisoner # 27050-077, appeals

from the dismissal with prejudice of her 28 U.S.C. § 2241

petition.   The district court held, because Fine was challenging

errors that were alleged to have occurred during or before

sentencing, her claims must be raised in a motion filed pursuant

to 28 U.S.C. § 2255 and that the only court with jurisdiction to

consider her § 2255 motion was the district court in which she

was sentenced.    Fine argues on appeal that she is entitled to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10429
                                -2-

application of the “savings clause” of § 2255 because she is

barred by limitations from filing a § 2255 motion.

     Fine has failed to show that the remedies provided for under

§ 2255 are inadequate or ineffective to test the legality of her

detention.   See Cox v. Warden, Fed. Detention Ctr., 911 F.2d
1111, 1113 (5th Cir. 1990).   The district court’s judgment is

AFFIRMED.

     Fine’s motion for appointment of counsel is DENIED.

     AFFIRMED; MOTION DENIED.